Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD Page 1 of 8

AO 106 (Rev. 04/10) Application for a Search Warrant

 

United States Courts

UNITED STATES DISTRICT COURT — Sern sy tees
for the FEB 26 2020

Southern District of Texas
David J. Bradley, Clerk of Court
Denver, CO Addressed to: Waseem B, 16850 Saturn

Lane, unit 100, Houston, TX 77058

APPLICATION FOR A SEARCH WARRANT

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Express Mail parcel EJ249100322US, originating in

Case No.

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

p "EX OS Ms ened s ne Shad t desea, originating New Oxford, PA Addressed to: Waseem B, 16850 Saturn Lane, unit

100, Houston, TX 77058. Return address: Daniel Smalls, 111 Hanover St, Gettysburg, PA 17325 being held by USPIS

located in the Southern District of Texas , there is now concealed (identify the
person or describe the property to be seized):

 

Contraband, controlled substances, narcotics, narcotics paraphernalia and/or drug proceeds.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
wf contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
21 U.S.C 841(a)(1)

The application is based on these facts:

The facts to support a finding of probable cause are contained in the attached Affidavit and made a part hereof.

Wf Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. .-—_—__ >

Applicant’s signaltre———_

 

Angela M. Daniel, U.S. Postal Inspector

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 2-26" 70 Zs
e’s sign
City and state: Houston, TX ancy KkJohnson/U.S. Magistrate Judge

Printed name and title
Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In the Matter of the Search of: §
§
United States Postal Service Express Mail § NO.
Parcel EJ249100322US §
§

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

|, Angela M. Daniel, being duly sworn, state the following:

01. | am employed as a United States Postal Inspector and | am currently assigned to the
Houston Division Narcotics Team. | have been employed by the United States Postal Inspection
Service for the past seven (7) years. | have received training by the US Postal Inspection Service
(USPIS) in the investigation of controlled substances or narcotics proceeds being transported

through parcel delivery services. .

02. | also rely upon the training and experience of other members of the USPIS Houston
Division Narcotics Team. The team is comprised of six (6) members, five (5) of whom have been
assigned to narcotics investigations for at least five (5) years. During that time, the USPIS
Houston Division Narcotics Team has intercepted in excess of five thousand (5,000) parcels
which were found to have contained controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled

substances.

AFFIDAVIT / USPS EXPRESS MAIL PARCEL EJ249100322US

 

 
Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD Page 3 of 8

03. Experience and drug trafficking intelligence information gathered by the USPIS have
demonstrated that the U. S. Postal Service Express Mail and Priority Mail are frequently utilized
by drug traffickers for shipping controlled substances or the proceeds of controlled substance
sales or moneys furnished or intended to be furnished in exchange for controlled substances.
Use of Express Mail and Priority Mail are favored because of the speed (Express Mail - overnight;
Priority mail - two day delivery), reliability, free telephone and Internet package tracking services,
as well as the perceived minimal chance of detection. Express Mail and Priority Mail were
originally intended for urgent, business to business, correspondence. Intelligence from prior
packages, which were found to contain controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled
substances, has indicated that these parcels are usually addressed from an individual to an
individual. Express Mail and Priority Mail are seldom used for individual to individual

correspondence.

04. In an effort to combat the flow of controlled substances through the overnight delivery
services, interdiction programs have been established in cities throughout the United States by
the USPIS. These cities have been identified as known ‘sources’ of controlled substances. The
USPIS conducts an ongoing analysis of prior packages mailed through overnight delivery
services, which were found to contain controlled substances or proceeds/payments of controlled
substance sales. The analysis of prior packages, which were found to contain controlled
substances or the proceeds of controlled substance sales or moneys furnished or intended to be
furnished in exchange for controlled substances, indicated that these parcels are usually sent
from an individual to an individual. In the few cases when overnight delivery packages containing

controlled substances or the proceeds of controlled substance sales or moneys furnished or

AFFIDAVIT / USPS EXPRESS MAIL PARCEL EJ249100322US Page 2

 

 
Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD Page 4 of 8

intended to be furnished in exchange for controlled substances, have displayed a business or
company name, it has usually proven to be fictitious or used without the owner's knowledge and
consent. Additionally, this analysis has established a series of characteristics which, when found
in combination of two (2) or more, have shown a high probability that the package will contain a
controlled substance or the proceeds of controlled substance sales or moneys furnished or
intended to be furnished in exchange for controlled substances. Information collected by the
USPIS has demonstrated that the presence of these characteristics is significant for delivery
services, to include U. S. Postal Service Express Mail, Federal Express, and United Parcel
Service. This profile includes, but is not limited to, the following characteristics: package mailed
from or addressed to a narcotic source city; package has a fictitious return address; package
addressee name is unknown at the destination address; package sender name is unknown at the
return address; package has address information which is handwritten; package is mailed to or
from a Commercial Mail Receiving Agency (CMRA). package is addressed from an individual to
an individual; phone numbers listed on the package are not related to the listed parties or are not
in service; packages are wrapped and/or heavily taped; frequency of the mailings is inconsistent
with normal use absent a business relationship; and the ZIP Code from where the package is

mailed is different than the ZIP Code used in the return address.

05. The USPIS analysis of prior drug packages mailed through overnight delivery services
has consistently shown that the identification of ‘source’ cities has proven to be one of several
reliable characteristics used in identifying suspect parcels. This analysis has also demonstrated
that drug parcels originating from states other than source locations have been consistently found
to contain ‘designer’ drugs, such as Ecstasy, GBL, GHB, Anabolic Steroids, and other similar
controlled substances. Generally such ‘designer drugs’ are not organic and are the product of a

laboratory process.

AFFIDAVIT / USPS EXPRESS MAIL PARCEL EJ249100322US Page 3

 

 
Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD Page 5 of 8

06. ‘This affidavit is made in support of an application for a Federal search warrant to search
United States Postal Service (USPS) Express Mail parcel EJ249100322US (the “Subject Parcel’),

described more particularly as follows:

Addressee:

Sender:

Size/Dimensions:

Postmarked:

Postmark City:

Postage Amount:

Weight:

AFFIDAVIT / USPS EXPRESS MAIL PARCEL EJ249100322US

Waseem B

16850 Saturn Lane, unit 100
Houston, TX 77058

Daniel Smalls

111 Hanover St

Gettysburg, PA 17325

Priority Flat Rate Box

Approximately 12” x 12” x 5.5”

February 24, 2020

New Oxford, PA 17350

$52.95

2 Ibs. 10 oz.

Page 4

 

 
Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD Page 6 of 8

07. On February 25, 2020, the United States Postal Inspectors, conducted routine profiling
activities at the USPS North Houston Processing and Distribution Center (P&DC), located in
Houston, TX. Postal Inspectors recovered the suspect parcel Addressed to: Waseem B, 16850
Saturn Lane, unit 100, Houston, TX 77058; return address: Daniel Smalls, 111 Hanover St,
Gettysburg, PA 17325. During visual inspection, the subject parcel fit the characteristics of known

parcels which in the past have contained illegal substances and/or proceeds.

08. On February 25, 2020, your Affiant reviewed available USPS records and determined the
listed sender names/addresses were not valid. Your Affiant ran the sender and addressee
information through known law enforcement databases. According to the law enforcement
databases, the return address of: 111 Hanover St, Gettysburg, PA 17325 is a legitimate address,
but an individual by the name “Daniel Smalls” is not known to reside there. Your Affiant ran the
addressee information through the same law enforcement databases. According to the
databases, the address of 16850 Saturn Lane, unit 100, Houston, TX 77058 is a legitimate
address, but it is an office space that specializes in short term office space rentals. Your Affiant
knows based upon training and experience that drug traffickers often utilize a fictitious return
address and/or unknown sender name in an effort to conceal their identity and avoid detection by
law enforcement. Further, your Affiant knows based on training and experience that the use of a
fictitious return address and/or unknown sender name was a characteristic which was indicative
of packages which, in the past, have contained controlled substances or the proceeds of
controlled substance sales or moneys furnished or intended to be furnished in exchange for

controlled substances.

AFFIDAVIT / USPS EXPRESS MAIL PARCEL EJ249100322US Page 5

 

 
Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD_ Page 7 of 8

09. On February 25, 2020, your Affiant attempted a knock and talk at the “Boardroom Suite”
located at 16850 Saturn Lane, unit 100, Houston, TX 77058. According to the business, they do
have a tenant by the name of “Waseem B” who is the owner of “WB Clothing” and rents space.
The owner was not at his space and did not answer or return calls to the phone number on file

with the Boardroom Suite.

10. On February 26, 2020, Your Affiant obtained the assistance of C. Reitz, Canine Officer
with the Houston Police Department (HPD) and certified handler of canine “Bo”. Officer Reitz and
“Bo” are certified as a team in the detection of controlled substances. Officer Reitz and “Bo”
received their certification through the National Narcotic Detector Dog Association (NNDDA). “Bo”
has numerous hours of training in the detection of controlled substances such as Marijuana,
Cocaine, Methamphetamine, and Heroin. “Bo” has successfully alerted on concealed controlled
substances in numerous prior cases, which has led to the arrest of numerous suspects for drug
law violations. “Bo” was certified on April 11, 2019. “Bo” was allowed to examine four (4) boxes
which had been placed on the floor in an area known not to be contaminated with the odor of
controlled substances. Three of the boxes were “dummy” boxes (boxes containing no controlled
substances) and the fourth one was the Subject Parcel. “Bo” conducted an exterior examination
of all four (4) packages. Officer Reitz advised me that canine “Bo” had a positive alert to the

presence of a controlled substance scent inside the subject parcel.

10. Based on the facts set forth above, there is probable cause to believe that the Subject
Parcel contains one or more controlled substances, drug paraphernalia, proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled

substances, and material relating to the distribution of same. In the past, all of the above factors

AFFIDAVIT / USPS EXPRESS MAIL PARCEL EJ249100322US Page 6

 

 
Case 4:20-mj-00407 Document 1 Filed on 02/26/20 in TXSD Page 8 of 8

have been indicative of packages which contained illegal controlled substances or the proceeds
of controlled substance sales or moneys furnished or intended to be furnished in exchange for
controlled substances. The package is currently in the custody of your Affiant. Affiant, therefore,
seeks the issuance of a search warrant for the seizure of this parcel, and the contents contained
therein and any other evidence, fruits of crime, and instrumentalities, in violation of Title 21, United

States Code, Sections 841 (a) (1), 853 (f), and 881 (a)(6) and (b).

Uy kO >?

Angela M. Daniel &
S. Postal Inspector

aH
Subscribed and sworn to before me at Houston, Texas, on this 2ovay of February 2020 and

Az 0
Nanoy K. J son
UNITEDSTATE AGISTRATE JUDGE

| find probable cause.

AFFIDAVIT / USPS EXPRESS MAIL PARCEL EJ249100322US Page 7
